Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. Patent No. 11241656, in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because both claims substantially a same method except for the step of  measuring volume of permeate from the one or more upstream segments which would have been obvious in view of US 2021/0170336 (refer [0095]).
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  the limitation “each filtration segment” in line 3 should be changed to “each of the two or more filtration segments” to provide proper antecedent basis. Same changes should be made to “each filtration segment” in claim 19 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “wherein one or more upstream segments” in line 7 renders the claim indefinite because it is unclear whether the limitation is referring to one or more upstream segments of the two or more filtration segments.
Regarding claim 19, the limitation “wherein the inner diameter of each filtration segment may be the same or different, provided that at least one inner diameter differs from at least one other inner diameter, and provided that the two or more filtration segments are arranged such that no inner diameter in a given filtration segment is larger than the inner diameters in a filtration segment on the upstream side” renders the claim indefinite because the inner diameter of each filtration segment cant be same and different.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-19 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/01511925 (hereinafter referred as ‘925), in view of US 2021/0170336 (hereinafter referred as “Goodrich”).
Regarding claim 18, Madsen teaches a method of single pass, cross-flow diafiltration, comprising: 
a. providing two or more filtration segments fluidly connected in series (refer fig. 14A, 14B, 14C; filtration units 1402a-n), each having an upstream side and a downstream side; wherein each filtration segment comprises hollow fiber filter membranes, 
b. providing one or more pumps, mounted to urge fluid flow (refer [0060]); 
c. providing one or more points of introduction of a diadiluent (refer diadiluent flow passages 1414a-1414m), each at a point wherein one or more upstream segments have produced a volume of permeate (each of the filtration units produces permeate 1408); and 
e. introducing a volume of diadiluent to a retentate from the one or more upstream segments.
‘925 does not teach measuring volume of permeate from the one or more upstream segments.
Goodrich teaches (Refer paragraph [0095]) a continuous diafiltration method and discloses that control methods for diafiltration can be effected by various control strategies. In one embodiment, continuous diafiltration processes are controlled through monitoring and adjustment of TFF membrane crossflow and transmembrane pressure (TMP). During diafiltration, a recirculating product volume can be controlled to either a constant set point (e.g., constant-volume diafiltration) or to a variable set point based on an algorithm that optimizes a concentration of the product and/or buffer species in the cycle tank (e.g., optimum diafiltration). Volume control can be monitored by a level probe or by load cells associated with the cycle tanks. Alternatively, flowmeters, totalizers, and/or weight scales can be used to measure a buffer addition flow rate and a permeate removal flow rate. Such measurements can be provided to a controller (e.g., controller 160), which can monitor the diafiltration process and effect adjustments to crossflow and TMP, such as by toggling valves or adjusting pump speeds. 
Therefore, Goodrich establishes that it is known in the art to measure volume of permeate to adjust volume of diadiluent. Hence, It would have been obvious to one of ordinary skill in the art to modify the method ‘925 to include step of measuring volume of permeate from the one or more upstream segments to adjust volume of diadiluent being introduced as taught by Goodrich.
Regarding claim 19, each filtration segment has a selected length (length is an inherent to a filtration segment); wherein the hollow fiber filter membranes of each filtration segment have a selected inner diameter (hollow fiber membranes inherently comprises inner diameter). In embodiment of fig. 7A, ‘925 discloses a plurality of stages/segments, each having a plurality of channels, and further discloses that “Staging in which the cross-sectional area for flow of the module decreases along the flow path, can be provided in several ways. In other embodiments, suitable for almost all membranes, one approach is to decrease the number of channels in each stage along the flow path, the dimensions of each channel being substantially the same in all stages. In other embodiments, where the stages comprise rectangular channels, one method is to reduce the width of the channel along the flow path while keeping the specific membrane area of the channel substantially the same. In still other embodiments, the channel width varies continuously along the flow path, with the width at an inlet of the channel of a stage being greater than the width at an outlet of the channel, and in one example the inlet width is about 1.2 times greater than the outlet width. In other embodiments the inlet width of the channel is about two times greater than the outlet width. In some other embodiments, channels having a continuously varying width are used in conjunction with a staged system, and in still other embodiments, un-staged modules include channels having a continuously varying width.
Regarding claim 25, ‘925 further teaches that the hollow fiber inner diameters about 0.1 to 2 mm [0084]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, Goodrich further discloses use of Histidines [0101].
Regarding claims 27-28, ‘925 further teaches that the membranes have a pore size of 1 nm to 10 µm [0071]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, Goodrich further teaches control of diafiltration pump to control supply of diadiluent [0012]. Selecting a type of pump to enable the suggested control of diafiltration pump would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding claim 30, ‘925 teaches providing a reservoir for the diadiluent (refer 1412 in fig. 14A-C). Goodrich also teaches providing a reservoir for diadiluent (refer 154 in fig. 1).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘925 in view of Goodrich as applied to claim 19 above, and further in view of US 2009/0277833 (hereinafter referred as “Mir”).
Regarding claim 20, modified ‘925 teaches limitations of claim 18 as set forth above. Modified ‘925 does not disclose that the volume of diadiluent is substantially equal to the measured volume of permeate from the one or more previous upstream segments.
Mir discloses that diafiltration processes utilizing single pass systems, diafiltrate is added to some of the stages. The rate of diafiltrate addition to each stage can be controlled by controlling the total rate of diafiltrate addition, by any suitable means, in combination with the use of a diafiltrate distributor, an array of hydraulic restrictors, effectively distributing the diafiltrate among the stages accepting diafiltration. Generally it is desirable to operate such a single-pass diafiltration process in "constant volume" mode in each stage, whereby the rate of diafiltrate addition to each stage is made approximately equal to the rate of permeation from that stage [0011].
It would have been obvious to one of ordinary skill in the art to use constant volume diafiltration method wherein the rate of diafiltrate addition to each stage is made approximately equal to the rate of permeation from that stage as taught by Mir in the method of modified ‘925 because Mir establishes that it is a well-known method of diafiltration.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘925 in view of Goodrich as applied to claim 19 above, and further in view of US 2017/0232390 (hereinafter referred as ‘390).
Regarding claims 21-22, modified ‘925 teaches limitations of claim 19 as set forth above. Modified ‘925 does not teach that the two or more filtration segments have lengths from about 4 inches to about 100 inches, or lengths chosen from 12 inches, 24 inches and 41 inches.
‘390 teaches a dialyzer (15) includes a hollow fiber dialysis column (20), a liquid tubing section (12a), and a flow rate changing section (16a). The hollow fiber dialysis column (20) includes a hollow fiber membrane, a first flow channel that allows a dialysis target to flow internally of the hollow fiber membrane, and a second flow channel that allows an external liquid to flow externally of the hollow fiber membrane. The liquid tubing section (12a) tubes the dialysis target to an inlet (20a) of the first flow channel. The flow rate changing section (16a) is capable of changing a flow rate of the dialysis target at the dialysis target flowing out of an outlet (20b) of the first flow channel (abstract). ‘390 further teaches that the apparatus comprises hollow fibers having length about 70 cm. Therefore, ‘390 establishes that it is known in the art to provide hollow fiber membrane modules in a diafiltration process having fiber lengths of 70cm. Selection of fiber length would have been an obvious matter of choice to one of ordinary skill in the art. . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘925 in view of Goodrich as applied to claim 19 above, and further in view of US 2018/0298372 (hereinafter referred as ‘372).
Regarding claims 23-24, modified ‘925 teaches limitations of claim 19 as set forth above. ‘925 does not teach that the filtration segment has inner diameter of about 0.5 to about 26 cm or about 0.95 cm to about 16 cm.
‘372 teaches a diafiltration apparatus comprising a module having hollow fiber membrane, wherein the module has a diameter of about 10 cm [0237].
Modified ‘925 and ‘372 are analogous inventions in the art of diafiltration apparatus. It would have been an obvious matter of design to one of ordinary skill in the art before the effective filing date of the invention to select diameter of the filtration segment to be about 10 cm because ‘372 established that it is known in the art to use filtration modules having diameter of 10 cm. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 01/21290 teaches a method and apparatus for continuous cross-flow diafiltration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777